DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-4, and 6-7 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A drive apparatus of an electric motor which does not include a position detection sensor, the drive apparatus comprising: 
a drive portion configured to drive the electric motor on the basis of a command value inputted from outside; a number-of-rotations detection portion configured to detect a number of rotations of the electric motor driven by the drive portion; and 
an out-of-phase judgement portion judging that the electric motor is out of phase in a case where the number of rotations detected by the number-of-rotations detection portion is less than a predetermined threshold value, 
wherein drive apparatus is configured to control the drive portion to stop the electric motor in response to the out-of-phase judgment portion judging that motor is out of phase, 
wherein the predetermined threshold value is configured to be changed on the basis of the command value inputted from outside, 

the predetermined threshold value is configured such that either of the first threshold value and the second threshold value is chosen on the basis of the command value inputted from outside.

Regarding claim 7, the prior art of record does not disclose alone or in combination:
An electric pump apparatus comprising: 
an electric pump configured to be driven by an electric motor which does not include a position detection sensor; a drive apparatus of the electric motor; and
 the drive apparatus of the electric motor including: a drive portion configured to drive the electric motor on the basis of a command value inputted from outside; a number-of-rotations detection portion configured to detect a number of rotations of the electric motor driven by the drive portion; and 
an out-of-phase judgement portion judging that the electric motor is out of phase in a case where the number of rotations detected by the number-of-rotations detection portion is less than a predetermined threshold value, 
wherein drive apparatus is configured to control the drive portion to stop the electric motor in response to the out-of-phase judgment portion judging that motor is out of phase, 
wherein the predetermined threshold value being configured to be changed on the basis of the command value inputted from outside, 
wherein the predetermined threshold value includes a first threshold value for a case in which the command value inputted from outside is equal to or greater than a predetermined value and a 
the predetermined threshold value is configured such that either of the first threshold value and the second threshold value is chosen on the basis of the command value inputted from outside.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art of record does not disclose alone or in combination:
An electric pump apparatus/drive apparatus of a motor comprising: 
an electric pump configured to be driven by an electric motor which does not include a position detection sensor; a drive apparatus of the electric motor; and
 the drive apparatus of the electric motor including: a drive portion configured to drive the electric motor on the basis of a command value inputted from outside; a number-of-rotations detection portion configured to detect a number of rotations of the electric motor driven by the drive portion; and 
an out-of-phase judgement portion judging that the electric motor is out of phase in a case where the number of rotations detected by the number-of-rotations detection portion is less than a predetermined threshold value, 
wherein drive apparatus is configured to control the drive portion to stop the electric motor in response to the out-of-phase judgment portion judging that motor is out of phase, 
wherein the predetermined threshold value being configured to be changed on the basis of the command value inputted from outside, 
wherein the predetermined threshold value includes a first threshold value for a case in which the command value inputted from outside is equal to or greater than a predetermined value and a second threshold value for a case in which the command value inputted from outside is less than the predetermined value, the second threshold value being smaller than the first threshold value, and 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846